DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi (JP 2013167582 A, where the examiner has provided a machine translation for citation) in view of Padmanabhan et al. (U.S. PGPub No. 2005/0105077 A1) in view of Ortyn et al. (U.S. PGPub No. 2003/0142289 A1) further in view of Johnson (U.S. Patent No. 6,256,096 B1).
As to claims 1 and 16, Yasushi discloses and shows in figure 1 a flow cytometer comprising: 
a flow cell (10) in which a liquid flows (page 3, ll. 11-13); 
a liquid sending unit comprising one of a pump and a pressure source and (21/22) configured to send the liquid into the flow cell (page 2, ll. 22-27; page 4, ll. 6-9); 
a light source (31) configured to irradiate the liquid flowing in the flow cell with light (page 2, ll. 28-30); and 
a first detector (33) configured to detect light generated from a particle in the liquid irradiated with light (page 2, ll. 28-30), wherein 
Yasushi does disclose a controller (51/52) the changes the liquid sending unit, but does not explicitly due so in response to information related to a flow velocity (page 3, ll. 11-13; page 4, ll. 3-10).
Yasushi does not explicitly disclose a controller configured to obtain information related to a flow velocity of the liquid flowing in the flow cell or the controller changes a liquid sending condition for the liquid sending unit, based on the obtained information related to the flow velocity.
However, Padmanabhan does disclose in ([0011]) the basic concept of using flow sensors in a cytometer in order to provide a feedback look so that desired fluid velocities can be achieved.  Obviously, the sensors could be used coupled with the system in Yasushi so that when the flow rate is adjusted to match the image capture rate it can be confirmed to be at the right level, further Yasushi discloses variance in flow rates and adapting capture speed to do so, obviously one can again further optimize the system with higher accuracy in confirming those varied flow rates are accurately met.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yasushi with a controller configured to obtain information related to a flow velocity of the liquid flowing in the flow cell or the controller changes a liquid sending condition for the liquid sending unit, based on the obtained information related to the flow velocity in order to provide the advantage of increased accuracy in that the exposure number/rate can be more accurately matched to the flow rate as disclosed in Yasushi if the flow rate is measured/verified via the sensors of Padmanabhan. 	
Yasushi in view of Padmanabhan does not explicitly disclose a second detector configured to detect modulated light, which is light generated from a particle in the liquid irradiated with light and then modulated by an optical grating, or where the controller obtains the information related to the flow velocity based on a cycle of the modulated light detected by the second detector.
However, Ortyn does disclose and show in figures 9 and 12 and in ([0090]; [0117], ll. 15-22) the use of a plurality of detectors (50 and 80) for detecting objects in a flowing stream.  Further as explicitly disclosed Ortyn uses a grating (46) in front of one of the detectors to yield a highly precise distance scale for measuring object velocity, which is clearly “related to the flow velocity”.  Ortyn further uses a controller (84) to process said detector output to produce said object velocity.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yasushi in view of Padmanabhan with a second detector configured to detect modulated light, which is light generated from a particle in the liquid irradiated with light and then modulated by an optical grating, or where the controller obtains the information related to the flow velocity based on a cycle of the modulated light detected by the second detector in order to provide the advantage increased accuracy in using this highly precision flow rate measurement in conjunction with the sending speed as modified in by Padmanabhan one can more accurately modulate the flow rate of the flow cell to a desired value.
Yasushi in view of Padmanabhan further in view of Ortyn does not explicitly disclose where the first detector captures an image of the particle flowing in the flow cell, according to TDI (Time Delay Integration) and sets a scanning rate, based on the information related to the flow velocity obtained from the controller, the first detector comprising a TDI imaging device and the scanning rate being a charge transfer rate by the TDI imaging device.
However, Johnson does disclose in (col. 6, ll. 7-15; col. 9, ll. 19-31) that it is well-known in flow cytometry to use TDI measurements of a sample flow.  Further in doing so in a TDI system the charge transfer/scanning rate of the CCD is synchronized as close to possible to the flow rate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yasushi in view of Padmanabhan further in view of Ortyn where the first detector captures an image of the particle flowing in the flow cell, according to TDI (Time Delay Integration) and sets a scanning rate, based on the information related to the flow velocity obtained from the controller, the first detector comprising a TDI imaging device and the scanning rate being a charge transfer rate by the TDI imaging device in order to provide the advantage of reduction in cost and increased versatility in using a low-cost setup for accurately measuring a small volume of sample flow without knowing the exact location of the target particle inside the volume (col. 4, ll. 34-37).
As to claims 2 and 17, Yasushi as modified by Padmanabhan discloses a flow cytometer, wherein the controller further changes a detection condition for the first detector, based on the obtained information related to the flow velocity (i.e. capture rate) (page 4, ll. 11-21).
 	As to claims 3 and 18, Yasushi as modified by Padmanabhan discloses a flow cytometer, wherein the controller selectively changes the liquid sending condition for the liquid sending unit (i.e. flow rate adjustment) or the detection condition for the first detector, based on the obtained information related to the flow velocity (page 4, ll. 3-10).
 	As to claims 4 and 19, Yasushi as modified by Padmanabhan discloses a flow cytometer, wherein the controller changes the liquid sending condition for the liquid sending unit when a difference between a measurement value of the obtained flow velocity and a reference value of a flow velocity is greater than a predetermined value, and changes the detection condition for the first detector when the difference between the measurement value of the obtained flow velocity and the reference value of the flow velocity is smaller than the predetermined value (page 4, ll. 11-21; Where the examiner notes that for the same reason and logic applied above this would be obvious from the combination of the two references, as Yasushi discloses changing flow rate/capture speed based on varying flow between two reference values, therefore in doing so relative to measuring the values via the modification of Padmanabhan one can obviously more accurately take the desired capture rate relative to the desired flow rate).
As to claims 5 and 20, Yasushi discloses a flow cytometer, wherein the controller causes the liquid sending unit to reduce an amount of the liquid to be sent into the flow cell, when the measurement value of the obtained flow velocity is greater than the reference value of the flow velocity and the difference is greater than the predetermined value, and causes the liquid sending unit to increase the amount of the liquid to be sent into the flow cell, when the measurement value of the obtained flow velocity is smaller than the reference value of the flow velocity and the difference is greater than the predetermined value (page 4, ll. 11-21; Where the examiner notes that for the same reason and logic applied above this would be obvious from the combination of the two references, as Yasushi discloses changing flow rate (i.e. amount of value input) based on varying flow between two reference values, therefore in doing so relative to measuring the values via the modification of Padmanabhan one can obviously more accurately take the desired capture rate relative to the desired flow rate).
 	As to claim 6, Yasushi discloses a flow cytometer, wherein the first detector includes a photoelectric converter configured to perform photoelectric conversion of the light generated from the particle flowing in the flow cell (page 2, ll. 31-33).
As to claim 8, Yasushi does not explicitly disclose a flow cytometer, further comprising a lens configured to condense the light generated from the particle in the liquid irradiated with light.
However, Padmanabhan does disclose and show in figure 10 and in ([0094]) the basic concept of using a lens (222) to relay light efficiently to detectors, and in doing so condensing the light.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yasushi with a flow cytometer, further comprising a lens configured to condense the light generated from the particle in the liquid irradiated with light in order to provide the advantage of expected results and increase efficiency in using a common relay lens one can efficiently focus a desired input light from the sample on a detector surface as is the well-known use of lenses in the optical art.
As to claim 10, Yasushi in view of Padmanabhan does not explicitly disclose a flow cytometer, wherein the controller further changes an intensity of light emitted from the light source, based on the obtained information related to the flow velocity.
	However, Ortyn does disclose in ([0085]) the basic concept known in the art that intensity of the source must be set to the required level relative to the velocity of the particles under test.  This is obviously the case so that sufficient absorption/emission results at varying velocities.  The examiner further takes Office Notice that controllers are well-known devices used to provide measurement information throughout optical systems, and in down so have higher processing efficiency and lower chance of error in contrast to human based information routing.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yasushi in view of Padmanabhan with a flow cytometer, wherein the controller further changes an intensity of light emitted from the light source, based on the obtained information related to the flow velocity in order to provide the advantage of increased accuracy in linking the intensity of the source correctly to the flow velocity one can ensure that adequate intensity is received at the detector so that the sample can be more accurately analyzed (i.e. sufficient SNR).
	As to claim 11, Yasushi disclose a flow cytometer, wherein the first detector captures an image of the particle flowing in the flow cell (page 2, ll. 31-35).
As to claim 12, Yasushi in view of Padmanabhan does not explicitly disclose a flow cytometer, wherein the detector captures an image of the particle flowing in the flow cell, according to TDI (Time Delay Integration).
However, Ortyn does disclose in ([0009], ll. 1-12) the use of TDI capture in a similar flow cytometry.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yasushi in view of Padmanabhan with a flow cytometer, wherein the detector captures an image of the particle flowing in the flow cell, according to TDI (Time Delay Integration) in order to provide the advantage of increase accuracy in using a well-known capture technique one can produce high resolution, he sensitivity images with increased signal to noise while avoiding blurring.  
 	As to claim 13, Yasushi discloses a flow cytometer, wherein the detector sets a scanning rate (i.e. capture scanning rate of detector), based on the obtained information related to the flow velocity (page 4, ll. 11-21).
 	As to claim 14, Yasushi discloses a flow cytometer, wherein the controller calculates the information related to the flow velocity, based on an optical property of the particle flowing in the flow cell (page 4, ll. 11-21; where the examiner is interpreting that the velocity is implicitly measured from the particles as Yasushi as no other detector for velocity is disclosed, further even if applicant disagrees, the examiner takes Office Notice that optical based flow sensors are known for provide accurate results of flow rates).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yasushi (JP 2013167582 A, where the examiner has provided a machine translation for citation) in view of Girvin et al. (U.S. Patent No. 6,016,194) in view of Ortyn et al further in view of Johnson.
As to claim 15, Yasushi discloses and shows in figure 1 a flow cytometer comprising: 
a flow cell (10) in which a liquid flow (page 3, ll. 11-13); 
a liquid sending unit comprising one of a pump and a pressure source and (21/22) configured to send the liquid into the flow cell (page 2, ll. 22-27; page 3, ll. 6-9); 
a light source (31) configured to irradiate the liquid flowing in the flow cell with light (page 2, ll. 28-30); and 
a first detector (33) configured to detect light generated from a particle in the liquid irradiated with light (page 2, ll. 28-30), wherein 
Yasushi does disclose a controller (51/52) the changes the liquid sending unit, but does not explicitly due so in response to information related to a flow velocity (page 3, ll. 11-13; page 4, ll. 3-10).
Yasushi does not explicitly a controller configured to obtain information related to a flow velocity of the liquid flowing in the flow cell or wherein the controller changes sensitivity of the detector, based on the obtained information related to the flow velocity.
However, Girvin does disclose in (col. 5, ll. 51-65) the basic concept of using information related to a velocity of the volume throwing through the flow stream in order adjust gain (i.e. sensitivity) to ensure adequate and constant magnitude output from the detectors can be measured about the sample under test.  The examiner further takes Office Notice that controllers are well-known devices used to provide measurement information throughout optical systems, and in down so have higher processing efficiency and lower chance of error in contrast to human based information routing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yasushi with a controller configured to obtain information related to a flow velocity of the liquid flowing in the flow cell or wherein the controller changes sensitivity of the detector, based on the obtained information related to the flow velocity in order to provide the advantage of increased accuracy and expected results in using a common gain/sensitivity control technique one can ensure the output signals are both adequate and consistent from the sample under test at varying flow velocities.
Yasushi in view of Girvin does not explicitly disclose a second detector configured to detect modulated light, which is light generated from a particle in the liquid irradiated with light and then modulated by an optical grating, or where the controller obtains the information related to the flow velocity based on a cycle of the modulated light detected by the second detector.
However, Ortyn does disclose and show in figures 9 and 12 and in ([0090]; [0117], ll. 15-22) the use of a plurality of detectors (50 and 80) for detecting objects in a flowing stream.  Further as explicitly disclosed Ortyn uses a grating (46) in front of one of the detectors to yield a highly precise distance scale for measuring object velocity, which is clearly “related to the flow velocity”.  Ortyn further uses a controller (84) to process said detector output to produce said object velocity.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yasushi in view of Girvin with a second detector configured to detect modulated light, which is light generated from a particle in the liquid irradiated with light and then modulated by an optical grating, or where the controller obtains the information related to the flow velocity based on a cycle of the modulated light detected by the second detector in order to provide the advantage increased accuracy in using this highly precision flow rate measurement in conjunction with the sensitivity as modified in by Girvin one can more accurately modulate the sensitivity of the of the detector with a more precise measurement of flow velocity.
Yasushi in view of Girvin further in view of Ortyn does not explicitly disclose where the first detector captures an image of the particle flowing in the flow cell, according to TDI (Time Delay Integration) and sets a scanning rate, based on the information related to the flow velocity obtained from the controller, the first detector comprising a TDI imaging device and the scanning rate being a charge transfer rate by the TDI imaging device.
However, Johnson does disclose in (col. 6, ll. 7-15; col. 9, ll. 19-31) that it is well-known in flow cytometry to use TDI measurements of a sample flow.  Further in doing so in a TDI system the charge transfer/scanning rate of the CCD is synchronized as close to possible to the flow rate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yasushi in view of Girvin further in view of Ortyn where the first detector captures an image of the particle flowing in the flow cell, according to TDI (Time Delay Integration) and sets a scanning rate, based on the information related to the flow velocity obtained from the controller, the first detector comprising a TDI imaging device and the scanning rate being a charge transfer rate by the TDI imaging device in order to provide the advantage of reduction in cost and increased versatility in using a low-cost setup for accurately measuring a small volume of sample flow without knowing the exact location of the target particle inside the volume (col. 4, ll. 34-37).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yasushi in view of Padmanabhan in view of Ortyn in view of Johnson further in view of Girvin et al.
As to claim 7, Yasushi in view of Padmanabhan in view of Ortyn further in view of Johnson does not explicitly disclose a flow cytometer, wherein the controller further changes sensitivity of the detector, based on the obtained information related to the flow velocity.
However, Girvin does disclose in (col. 5, ll. 51-65) the basic concept of using information related to a velocity of the volume throwing through the flow stream in order adjust gain (i.e. sensitivity) to ensure adequate and constant magnitude output from the detectors can be measured about the sample under test.  The examiner further takes Office Notice that controllers are well-known devices used to provide measurement information throughout optical systems, and in down so have higher processing efficiency and lower chance of error in contrast to human based information routing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yasushi in view of Padmanabhan in view of Ortyn further in view of Johnson with a flow cytometer, wherein the controller further changes sensitivity of the detector, based on the obtained information related to the flow velocity in order to provide the advantage of increased accuracy and expected results in using a common gain/sensitivity control technique one can ensure the output signals are both adequate and consistent from the sample under test at varying flow velocities.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yasushi in view of Padmanabhan in view of Ortyn in view of Johnson further in view of Isao et al. (JP 05296915 A1, where the examiner has provided a machine translation for citation).	
As to claim 9, Yasushi in view of Padmanabhan in view of Ortyn further in view of Johnson does not explicitly disclose a flow cytometer, wherein the controller further changes magnification of an image, of the particle, formed by the lens, based on the obtained information related to the flow velocity.
However, Isao doe disclose in ([0109]) that the magnification of a flow system can be modified by changing magnification in response to the flow rate in order to allow efficiency in imaging.  The examiner further takes Office Notice that controllers are well-known devices used to provide measurement information throughout optical systems, and in down so have higher processing efficiency and lower chance of error in contrast to human based information routing.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yasushi in view of Padmanabhan in view of Ortyn further in view of Johnson with a flow cytometer, wherein the controller further changes magnification of an image, of the particle, formed by the lens, based on the obtained information related to the flow velocity in order to provide the advantage of increased efficiency in matching the flow rate with the magnification one can accurately imagine under the desired field of view of the sample under test.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note
a.	Basiji et al. (U.S. Patent No. 6,249,341 B1) discloses again that it is well known in flow systems that use TDI to match the readout rate/scanning rate to the flow rate (See abstract of Basiji)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886